PER CURIAM.
Because appellant’s petition for writ of habeas corpus was not filed in the sentencing court, the trial court lacked jurisdiction to address it. See, e.g., Epps v. McNeil, 37 So.3d 923, 923 (Fla. 1st DCA 2010); Zuluaga v. State, Dep’t of Corrs., 32 So.3d 674, 677 (Fla. 1st DCA 2010). We affirm the trial court’s denial of the petition on that basis, without prejudice to appellant’s *916right to file a proper post-conviction motion in the appropriate court.
BENTON, C.J., DAVIS, and ROBERTS, JJ., concur.